_____




AFFIRM as modified; Opinion issued November 29, 2012




                                                in The
                                      Qtourt of tppta1
                           jf iftIj itrtct of Z1Ecxa at JOatta
                                       No. 05-12-00342-CR

                        DARRYL JEROME WILLIAMSON, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. Fii-61428-J

                               MEMORANDUM OPINION

                        Before Justices FitzGerald, Richter, and Fillmore
                                 Opinion by Justice FitzGerald

       Darryl Jerome Williamson waived a jury and pleaded not guilty to assault on a public

servant. See TEx. PENAL CoDE ANN.      §   22.01(a) (West 2011). After finding appellant guilty, the

trial court assessed punishment at two years’ imprisonment. In two issues, appellant contends

the judgment should be modified to show (1) he did not enter a guilty plea, and (2) he did not

have a plea bargain agreement. The State agrees the judgment should be modified. We modify

the trial court’s judgment and affirm as modified. The background of the case and the evidence

admitted at trial are well known to the parties, and we therefore limit recitation of the facts. We
issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the

law to be applied in the case is well settled.

               The record shows appellant agreed to waive a jury and have a trial heibre the

court in exchange for the State dropping two enhancement paragraphs contained in the

indictment,   The trial court accepted appellant’s plea of not guilty and heard testimony from

witnesses. The judgment. however, states the plea to the offense was guilty and that there was a

plea bargain agreement. Thus, the judgment is incorrect. We sustain appellants two issues.

       We modify the trial courf s judgment to show the plea to the offense was not guilty and

there were no plea bargain terms. See TEx. R. App. P. 43.2(b); Bigley v. State. 865 S.W.2d 26,

27—28 (Tex. (‘rim. App. 1993); Asbein’ v. Stale. 813 S.W.2d 526. 529—30 (Tex. App.—Dallas

1991. pet. ref’d). As modified, we affirm the trial courts judgment.




Do Not Publish
TEx. R. App. P.47
120342F.U05
                                      Qtourt of tppta1
                         if uftlj   itrtct of rtxa at a1ta

                                       JUDGMENT

DARRYL JEROME WILLIAMSON,                         Appeal from the Criminal District Court
Appellant                                         No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                  Fl 1-61428-J).
No. 05-12-00342-CR        V.                      Opinion delivered by Justice FitzGerald,
                                                  Justices Richter and Fillmore participating.
THE STATE OF TEXAS. Appellee


       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

      The section entitled “Plea to Offense” is modified to show “Not Guilty.”

      The section entitled “Terms of Plea Bargain” is modified to show “None.”

      As modified. we AFFIRM the trial court’s judgment.



      Judgment entered November 29, 2012.




                                                         KERRY P. Efl7GI RAl D
                                                         .11 ST1(’l